Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the amendments and remarks filed on October 11, 2021.
Claims 1, 9, 15, 19, and 20 are currently amended.  
Claim 17 has been canceled.   
Claims 21-24 are new.  
Claims 1-16 and 18-24 are currently pending and have been examined. 
Applicant’s remarks and arguments are addressed below.  Examiner notes that because there are new grounds of rejection not necessitated by amendments, this action is non-final.  

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. § 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. § 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
Claims 3, 4, 7, 11-14, and 16 are rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
Regarding Claim 3, this claim recites “the merchant,” which is a term that lacks antecedent basis based on the dependency chain of this claim.  Claim 3 depends on Claim 1, and neither Claim 3 nor Claim 1 recite “a merchant” before the recitation of “the merchant” in Claim 3.  Examiner notes, however, that Claim 2 does recite “a merchant.”  Therefore, not only is “the merchant” not particularly pointed out or distinctly claimed, but it is not clear whether Applicant intended for Claim 3 to depend upon Claim 2 to resolve the antecedent basis issue.  Thus, Claim 3 is not particularly pointed out or distinctly claimed and must be rejected under § 112(b).  Because Claim 4 depends on Claim 3, this claim must also be rejected under § 112(b).  For the purpose of interpreting the claim for prior art purposes, Examiner will assume Claim 3 depends upon Claim 2 to resolve the antecedent basis issue.  
Regarding Claims 7 and 11, both of these claims recite “the autoencoder-decoder,” which is a term that lacks antecedent basis because of the amendments.  The amendments to Claim 1 now recite “a trained autoencoder-decoder” rather than merely “an autoencoder-decoder.”  Thus, it is now not particularly pointed out or distinctly claimed whether “the autoencoder-decoders” in Claims 7 and 11 are the same as the trained autoencoder-decoder in Claim 1 or a different one.  Therefore, Claims 7 and 11 are not particularly pointed out or distinctly claimed and must be rejected under § 112(b).  Because Claims 12-14 depend upon Claim 11, they are also rejected under § 112(b).  
Regarding Claim 16, this claim recites further limitations regarding “normal entities” and “abnormal entities.”  Yet none of Claims 1, 11, and 14, from which this claim depends, recite any 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-22 and 24 are rejected under 35 U.S.C. § 102(a)(2) as being anticipated by Widmann et al. (US 2019/0378051, hereinafter “Widmann”).


Claim 1.  Widmann teaches: A computer-enabled method for detecting an abnormal entity, the method comprising:
receiving a set of input data, wherein the set of input data is associated with a plurality of transactions associated with an entity (see, e.g., at least Figures 2-4 and ¶ 71 teaching analyzing data regarding transactions associated with different entities; see also, e.g., ¶ 108);
automatically obtaining, based on the received set of input data, a set of derived data, wherein the set of derived data is associated with the entity (see, e.g., ¶ 81 teaching analyzing the input data and the data output from the analysis of the input data regarding different entities to find different relationships not immediately apparent);
obtaining, based on the set of derived data, a plurality of feature values corresponding to a plurality of features (see, e.g., ¶ 81 teaching analyzing the input data and the data output from the analysis of the input data regarding different entities to find different relationships not immediately apparent);
providing the plurality of feature values to a trained autoencoder-decoder to obtain a plurality of feature-specific reconstruction errors, wherein the autoencoder-decoder is configured to be retrained using at least in part the set of derived data (see, e.g., at least ¶s 143-144 teaching that the autoencoder is trained based on inputs to determine by vector representation of differences including retraining; see also ¶s 9, 11, 56, and 72);
determining whether the entity is abnormal based on the plurality of feature-specific reconstruction errors (see, e.g., ¶ 78 teaching an anomaly score output, i.e., a high fraud risk score, when the data behave in a different manner than similar entities in the training data; see also ¶ 144 teaching the autoencoder flagging potentially fraudulent ;
selecting, based on the plurality of feature-specific reconstruction errors, one or more features from the plurality of features (see, e.g., ¶ 78 teaching an anomaly score output, i.e., a high fraud risk score, when the data behave in a different manner than similar entities in the training data; see also ¶ 144 teaching the autoencoder flagging potentially fraudulent entities because they do not conform to the training data consisting of non-fraudulent entities);
outputting the selected one or more features and one or more textual descriptions associated with the selected one or more features (see, e.g., ¶ 78 teaching an anomaly score output, i.e., a high fraud risk score, when the data behave in a different manner than similar entities in the training data; see also ¶ 144 teaching the autoencoder flagging potentially fraudulent entities because they do not conform to the training data consisting of non-fraudulent entities).

Regarding Claims 19 and 20, these claims are coextensive with Claim 1 other than statutory category and the hardware related to the different statutory category, i.e., Claims 19 and 20 recite the same steps as Claim 1.  Thus, the rejection of Claim 1 is incorporated herein relying on Widmann.  Claim 19 recites an electronic device comprising one or more processors, a memory, and one or more programs stored on the memory that when executed by the processor(s) performs the steps of Claim 1.  Claim 20 recites a non-transitory computer readable medium storing one or more programs comprising instructions that when executed by 

Claim 2.  Widmann teaches the limitations of Claim 1.  Widmann further teaches: The method according to claim 1, wherein the entity is a merchant (see, e.g., ¶s 71, 78, 103, 105, 108, 115, 116, 120, 131, and Figures 2a, 2b, 3a, and 3b teaching that the entity can be a merchant).

Claim 3.  Widmann teaches the limitations of Claim 1.  Widmann further teaches: The method according to claim 1, further comprising: providing a recommended action on the merchant based on the plurality of feature-specific reconstruction errors (see, e.g., ¶s 86 and 133 teaching recommending denying the transaction, noting that the reason for the denial could be based on data regarding the merchant such as explained in ¶s 71, 78, 103, 105, 108, 115, 120, and 131). 

Claim 4.  Widmann teaches the limitations of Claim 1.  Widmann further teaches: The method according to claim 3, wherein the recommended action comprises closing an account associated with the entity (see, e.g., ¶s 86 and 133 teaching recommending denying the transaction, noting that the reason for the denial could be based on data regarding the merchant such as explained in ¶s 71, 78, 103, 105, 108, 115, 120, and 131).

Claim 5.  Widmann teaches the limitations of Claim 1.  Widmann further teaches: The method according to claim 1, wherein the set of input data comprises data related to a merchant application (see, e.g., ¶s 71, 78, 103, 105, 108, 115, 120, and 131 teaching collecting data related to a merchant’s application for a transaction).

Claim 6.  Widmann teaches the limitations of Claim 1.  Widmann further teaches: The method according to claim 1, wherein the set of derived data is obtained from a plurality of data sources (see, e.g., ¶ 60 teaching a plurality of data sources for input nodes 110a-n; see also ¶ 108, teaching a plurality of data sources to derive the data).

Claim 7.  Widmann teaches the limitations of Claim 1.  Widmann further teaches: The method according to claim 1, further comprising: before providing the plurality of feature values to the autoencoder-decoder, performing a check on the set of derived data based on a plurality of rule-sets (see, e.g., ¶s 136-137 teaching providing a check on the derived data in the form of supervising the machine learning; see also ¶ 68 teaching the neural network implementing associational rule sets).

Claim 8.  Widmann teaches the limitations of Claim 1.  Widmann further teaches: The method according to claim 1, wherein the plurality of features comprises: how long the entity has been in business, a number of businesses the entity has, a transaction size of the entity, a transaction volume of the entity, location of the entity, a credit score, transaction types, a formation type, credit histories, or any combination thereof (see, e.g., ¶ 108 teaching merchant data such as location and amount of transaction).

Claim 9.  Widmann teaches the limitations of Claim 1.  Widmann further teaches: The method according to claim 1, wherein a feature of the plurality of features is related to a business owned by the entity, and wherein the feature is weighted based on a percentage of ownership of the business by the entity (see, e.g., ¶ 88 teaching assessing the ownership or lack thereof of a credit card and the company that issued the credit card).

Claim 10.  Widmann teaches the limitations of Claim 1.  Widmann further teaches: The method according to claim 1, wherein the plurality of features comprises: a transaction amount, a refund amount, a type of card, entry mode, authorization source, cardholder authorization method, a terminal type, a purpose of a transaction, usage history of a card, time of a transaction, a number of attempts associated with a transaction, information related to a cardholder, information related to a card, or any combination thereof (see, e.g., ¶ 108).

Claim 11.  Widmann teaches the limitations of Claim 1.  Widmann further teaches: The method according to claim 1, wherein the autoencoder-decoder comprises: 
a first recurrent neural network configured to compress the plurality of feature values to obtain a set of compressed values (see ¶ 143 teaching multiple layers including encoding layers and decoding layers); and 
a second recurrent neural network configured to decompress the set of compressed values to obtain a plurality of reconstructed feature values (see ¶ 143 teaching multiple layers including encoding layers and decoding layers). 

Claim 12.  Widmann teaches the limitations of Claim 1.  Widmann further teaches: The method according to claim 11, wherein the plurality of feature-specific reconstruction errors comprises a plurality of differences between the plurality of reconstructed feature values and the plurality of feature values (see, e.g., ¶s 143-145 teaching determining feature vectors and the differences between some feature vectors analyzed and feature vectors that the autoencoder was trained on).

Claim 13.  Widmann teaches the limitations of Claim 1.  Widmann further teaches: The method according to claim 12, further comprising: scaling the plurality of differences based on variances associated with the plurality of features (see ¶ 80 teaching comparing output of an expected variance to the actual output variance).

Claim 14.  Widmann teaches the limitations of Claim 1.  Widmann further teaches: The method according to claim 11, further comprising calculating a total reconstruction error of the entity based on the plurality of feature-specific reconstruction errors (see, e.g., ¶ 115 teaching combining the transaction entities when analyzing them).

Claim 15.  Widmann teaches the limitations of Claim 1.  Widmann further teaches: The method according to claim 1, wherein the autoencoder-decoder is trained using an initial set of training data, wherein the initial set of training data comprises data related to normal entities and data related to abnormal entities (see ¶ 144 teaching that the autoencoder is trained with non-fraudulent data but further noting that, e.g., ¶ 109 teaches using rule sets of past fraudulent transactions to perform training as well).

Claim 16.  Widmann teaches the limitations of Claim 1.  Widmann further teaches: The method according to claim 14, wherein normal entities are non-fraudulent merchants, and abnormal entities are fraudulent merchants (see, e.g., ¶ 144 teaching that the “normal” data are presumed non-fraudulent entities and any variances would be abnormal, fraudulent entities).

Claim 18.  Widmann teaches the limitations of Claim 1.  Widmann further teaches: The method according to claim 1, wherein the entity is a first entity, the method further comprising: outputting one or more features associated with a second entity and one or more descriptions associated with the one or more features associated with the second entity (see, e.g., ¶ 105 teaching that there are more than one entity in the transaction that is analyzed; see also ¶ 108 teaching all of the different descriptions for each entity).

Claim 21.  Widmann teaches the limitations of Claim 1.  Widmann further teaches: The method of claim 1, wherein the trained autoencoder-decoder is a recurrent neural network (“RNN’”) variational autoencoder-decoder (see ¶ 56).

Claim 22.  Widmann teaches the limitations of Claim 1.  Widmann further teaches: The method of claim 1, wherein the trained autoencoder-decoder generates a vector in an embedded space based on the plurality of feature values, the method further comprising: identifying another entity similar to the entity based on the vector (see, e.g., ¶s 139-141 teaching determining vectors including anomalies and clusters, i.e., similar entities).

Claim 24.  Widmann teaches the limitations of Claim 1.  Widmann further teaches: The method according to claim 1, wherein obtaining the set of derived data comprises: transforming a portion of the set of input data into a sin/cosine pair format (see, e.g., ¶ 140 teaching determining cosine distances).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such 
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. § 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 23 is rejected under 35 U.S.C. § 103 as being unpatentable over Widmann in view of Agarwal.

Claim 23.  Widmann teaches the limitations of Claim 1.  Widmann fails to teach: The method of claim 1, wherein the one or more textual descriptions associated with the selected one or more features comprise natural-language descriptions.  Nevertheless, this feature is taught in analogous prior art.  Agarwal, for example, teaches such a limitation (see at least, e.g., the Abstract, stating in part “The techniques may further or alternatively involve generating and presenting, for a set of suspected entities, natural language explanatory information explaining how and/or why each of the respective suspected entities is considered to be suspected of fraudulent, wasteful, and/or abusive activity. Feedback provided by fraud analysts and/or other 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of providing textual descriptions in natural-language (as disclosed by Agarwal) to the known method and system of using autoencoder/decoder machine learning techniques to detect outlier patterns in transactions (as disclosed by Widmann).  One of ordinary skill in the art would have been motivated to apply the known technique of providing textual descriptions in natural-language because it would “facilitate misuse detection and misuse detection presentation” (see Agarwal Abstract).  
Furthermore, it would have been obvious to one of ordinary skill in the art at the time of filing to apply the known technique of providing textual descriptions in natural-language (as disclosed by Agarwal) to the known method and system of using autoencoder/decoder machine learning techniques to detect outlier patterns in transactions (as disclosed by Widmann), because the claimed invention is merely applying a known technique to a known method ready for improvement to yield predictable results.  See KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007).  In other words, all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of the invention (i.e., predictable results are obtained by applying the known technique of providing textual descriptions in natural-language to the known method and system of using autoencoder/decoder machine learning techniques to detect outlier patterns in transactions, See also MPEP § 2143(I)(D).

Response to Arguments
Applicant’s arguments have been fully considered.  In the remarks, Applicant specifically addresses the following:
Specification and Drawing Objections: 
Applicant’s providing Figure 3 and an amended specification paragraph 51 has rendered the objections to the drawings and the specification moot, and those objections have been withdrawn.
Claim Rejections - 35 U.S.C. § 112: 
Claims 9 and 15 were rejected under § 112(b).  Applicant’s amendments have overcome these rejections.  Examiner notes that new § 112(b) rejections have been provided (see above).
Claim Rejections - 35 U.S.C. § 101:
All pending claims were rejected under § 101 as being drawn to ineligible subject matter.  Examiner finds Applicant’s arguments that the claims are similar to those at issue in Example 39 (see Remarks page 10).  Thus, the claims are not directed toward an abstract idea in step 2A prong 1 just as in Example 39.  Alternatively, even if the claims were directed toward a judicial exception in step 2A prong 1, the recitation of a trained and retrained autoencoder-decoder is a “meaningful limitation” beyond generally linking an abstract idea to technology that provides an integration of the abstract idea into a practical application.  Thus, the § 101 rejection has been withdrawn.    
Claim Rejections - Prior Art:
Regarding the application of the prior art to the claims, Applicant’s arguments are moot in light of the new grounds of rejection in this non-final office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JAN P MINCARELLI whose telephone number is (571)270-5909.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M. Zeender can be reached at (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAN P MINCARELLI/Primary Examiner, Art Unit 3627